Matter of Walker v Sandberg & Sikorski Corp. (2015 NY Slip Op 01189)





Matter of Walker v Sandberg & Sikorski Corp.


2015 NY Slip Op 01189


Decided on February 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2015

Sweeny, J.P., Renwick, Moskowitz, Feinman, Kapnick, JJ.


14209N 114718/10

[*1] In re H. Brian Walker, et al., Petitioners-Appellants,
vSandberg & Sikorski Corporation, et al., Respondents-Respondents.


H. Brian Walker, appellant pro se.
Leonard A. Walker, appellant pro se.
Hamburger Law Firm LLC, New York (Sharon E. Ash of counsel), for respondents.

Order, Supreme Court, New York County (Barbara Jaffe, J.), entered July 12, 2013, which denied petitioners' motion to compel respondents to more fully comply with an order, same court and Justice, entered May 27, 2011, granting petitioners' motion for pre-action discovery, unanimously affirmed, without costs.
Because petitioners already possess sufficient information to file a complaint asserting defamation, they are not entitled to further pre-action discovery under CPLR 3102(c) (see Matter of Verdon v New York City Tr. Auth.,  92 AD2d 465 [1st Dept 1983]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2015
CLERK